Citation Nr: 1015174	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for peripheral vascular disease of the right lower extremity.

2.  Entitlement to a disability rating higher than 10 percent 
for polyneuropathy of the left lower extremity.

3.  Entitlement to a disability rating higher than 10 percent 
for polyneuropathy of the right lower extremity.

4.  Entitlement to a disability rating higher than 10 percent 
for polyneuropathy of the left upper extremity.

5.  Entitlement to a disability rating higher than 10 percent 
for polyneuropathy of the right upper extremity.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claims for increased 
ratings for his polyneuropathy of his upper and lower 
extremities.  The September 2007 rating decision also 
increased the Veteran's peripheral vascular disease of his 
right lower extremity from 20 percent to 40 percent, 
effective from August 22, 2006, the date of his claim for an 
increased rating.  The Veteran has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (indicating the Veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  At his recent June 2008 VA compensation examination, the 
Veteran's peripheral vascular disease of the right lower 
extremity was manifested by claudication on walking less than 
25 yards on a level grade at 2 miles per hour.  However, the 
Veteran's ankle/brachial index was 0.70 on the right and 0.76 
on the left, and the Veteran did not experience persistent 
coldness of his right lower extremity. 

2.  Throughout this appeal, the Veteran's polyneuropathy of 
the left lower extremity has been manifested by mild 
incomplete paralysis of the sciatic nerve.
3.  Throughout this appeal, the Veteran's polyneuropathy of 
the right lower extremity has been manifested by mild 
incomplete paralysis of the sciatic nerve.

4.  Throughout this appeal, the Veteran's polyneuropathy of 
the left upper extremity has been manifested by mild 
incomplete paralysis of the median nerve.

5.  Throughout this appeal, the Veteran's polyneuropathy of 
the right upper extremity has been manifested by mild 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the peripheral vascular disease of the right 
lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code (DC) 7114 (2009).

2.  The criteria are not met for a rating higher than 10 
percent for the polyneuropathy of the left lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, DC 8520 (2009).

3.  The criteria are not met for a rating higher than 10 
percent for the polyneuropathy of the right lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, DC 8520 (2009).

4.  The criteria are not met for a rating higher than 10 
percent for the polyneuropathy of the left upper extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, DC 8515 (2009).

5.  The criteria are not met for a rating higher than 10 
percent for the polyneuropathy of the right upper extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, DC 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C.A. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2007.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  A more complete notice letter was also provided 
in May 2008.  

And, since providing that VCAA notice in January 2007, the RO 
has readjudicated the claim in the March 2008 SOC and in the 
August 2008 SSOC - including considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and SOC.  This is important 
to point out because if there was no VCAA notice provided 
prior to the initial adjudication of the claim, or for 
whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records, Social Security 
Administration (SSA) records, VA treatment records, and lay 
statements in support of his claims.  In addition, the RO 
arranged for VA compensation examinations to assess the 
severity of his disabilities, which are the determinative 
downstream issues since his appeal is for an increased rating 
for these disabilities.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's disabilities was in 
2008.  And the report of that evaluation contains all 
findings needed to properly evaluate his disabilities.  
38 C.F.R. § 4.2.  Consequently, another examination to 
evaluate the severity of these disabilities is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide these claims insofar as assessing the severity 
of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

General Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
August 2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

Whether the Veteran is Entitled to a Rating Higher than 40 
Percent for the Peripheral Vascular Disease of the Right 
Lower Extremity 

The Veteran asserts that he is entitled to a higher rating 
for his service-connected peripheral vascular disease of the 
right lower extremity, currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.104, DC 7114, which refers to 
arteriosclerosis obliterans (2009). 

Under DC 7114, a 40 percent rating is warranted when there is 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  A higher 60 percent rating is warranted when 
there is claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A higher 100 percent rating is warranted for ischemic 
limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating of 
60 percent for his peripheral vascular disease of the right 
lower extremity.  At his June 2008 VA compensation 
examination, the Veteran reported that he has claudication 
with ambulation over five to ten feet.  The evidence of 
record confirms the Veteran's reports of claudication.  
However, at the June 2008 VA examination, it was noted that 
recent Doppler studies revealed an ankle/brachial index of 
0.70 on the right and 0.76 on the left (compared with 2007 
studies revealing 0.65 on the right and 0.73 on the left).  
The record also does not contain evidence indicating that the 
Veteran suffers from persistent coldness in his right lower 
extremity.  Therefore, the Veteran does not have claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less - the requirements for 
the next higher rating of 60 percent.  The record also does 
not reflect findings of ischemic limb pain at rest together 
with either deep ischemic ulcers or ankle/brachial index of 
0.4 or less, and thus, a 100 percent rating is clearly not 
warranted.  Recent examination revealed no evidence of any 
ulcers and as noted above, the ankle/brachial index on the 
right was most recently noted to be just enough to warrant a 
40 percent rating.  

The Board also has considered the Veteran's lay statements.  
Although he may believe that his condition is severe enough 
to warrant a higher rating, such as because of his pain, he 
is only competent to testify about his symptoms as he lacks 
the medical expertise to render the clinical findings 
necessary to support a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's peripheral vascular 
disease of the right lower extremity.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Whether the Veteran is Entitled to Ratings Higher than 10 
Percent for Polyneuropathy of the Lower Left and Right 
Extremities 

The Veteran asserts that he is entitled to higher ratings for 
his service-connected polyneuropathy of the lower left and 
right extremities, each currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, DC 8520, which refers to 
paralysis of the sciatic nerve (2009). 

Under DC 8520, mild incomplete paralysis warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
VA assigns an 80 percent rating for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to higher ratings for 
his polyneuropathy of the lower left and right extremities.  
The evidence of record does not establish that the Veteran 
has moderate incomplete paralysis of his sciatic nerve - the 
requirements for the next higher rating of 20 percent.  At 
the February 2007 and June 2008 VA examinations, the VA 
examiners, upon a physical evaluation, determined that based 
on complaints of pain and some decreased sensation in the 
soles of the feet, the Veteran's polyneuropathy of the lower 
extremities was considered mild.  The other medical evidence 
of record also does not indicate that the Veteran's 
polyneuropathy of the lower extremities is more severe than 
mild.

The Board also has considered the Veteran's lay statements.  
Although he may believe that his conditions are severe enough 
to warrant a higher rating, such as because of his pain, he 
is only competent to testify about his symptoms as he lacks 
the medical expertise to render the clinical findings 
necessary to support a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's polyneuropathy of 
the lower right and left extremities.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Whether the Veteran is Entitled to Ratings Higher than 10 
Percent for Polyneuropathy of the Upper Right and Left 
Extremities 

The Veteran asserts that he is entitled to higher ratings for 
his service-connected polyneuropathy of the upper left and 
right extremities, each currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, DC 8515, which refers to 
paralysis of the median nerve (2009). 

Under DC 8515, a 10 percent rating is warranted for mild 
incomplete paralysis of either the minor or major median 
nerve.  Moderate incomplete paralysis warrants a 20 percent 
rating for the minor median nerve and a 30 percent rating for 
the major median nerve.  Severe incomplete paralysis warrants 
a 40 percent rating for the minor median nerve and a 50 
percent rating for the major median nerve.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, warrants a 60 
percent rating for the minor median nerve and a 70 percent 
rating for the major median nerve.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6. It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to higher ratings for 
his polyneuropathy of the upper left and right extremities.  
The evidence of record does not establish that the Veteran 
has moderate incomplete paralysis of his median nerve - the 
requirements for the next higher rating.  At the February 
2007 and June 2008 VA examinations, the VA examiners, upon a 
physical evaluation, determined that based on the Veteran's 
complaints of pain and a tingling sensation in the hands the 
Veteran's polyneuropathy of the upper extremities was also 
considered mild.  The other medical evidence of record does 
not indicate that the Veteran's polyneuropathy of the upper 
extremities is more severe than mild.

The Board also has considered the Veteran's lay statements.  
Although he may believe that his conditions are severe enough 
to warrant a higher rating, such as because of his pain, he 
is only competent to testify about his symptoms as he lacks 
the medical expertise to render the clinical findings 
necessary to support a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's polyneuropathy of 
the upper left and right extremities.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Extraschedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The Board 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with the 
Veteran's employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest 
the Veteran is not adequately compensated by the regular 
rating schedule.  The majority of the evaluation and 
treatment he has received for his peripheral vascular disease 
of the right lower extremity and polyneuropathy of the upper 
and lower extremities has been on an outpatient basis, not as 
an inpatient.  The Veteran is mobile via his motor scooter 
and is able to walk for short distances.  His disabilities 
have been shown to moderately affect his activities of daily 
living according to the SSA records.  This level of 
occupational and other impairment in his daily living is 
contemplated by the schedular ratings he already has.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 40 percent for 
the peripheral vascular disease of the right lower extremity 
is denied.

The claim for a disability rating higher than 10 percent for 
the polyneuropathy of the left lower extremity is denied.

The claim for a disability rating higher than 10 percent for 
the polyneuropathy of the right lower extremity is denied.

The claim for a disability rating higher than 10 percent for 
the polyneuropathy of the left upper extremity is denied.

The claim for a disability rating higher than 10 percent for 
the polyneuropathy of the right upper extremity is denied.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities, and therefore is entitled to a TDIU.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one service-connected 
disability, it must be rated at 60 percent or more; if there 
are two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If a Veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

The Veteran's service-connected disabilities are: peripheral 
vascular disease of the left lower extremity, rated as 60-
percent disabling since January 12, 2005; Type II diabetes 
mellitus with erectile dysfunction, rated as 40-percent 
disabling since January 27, 2005; peripheral vascular disease 
of the right lower extremity, rated as 40-percent disabling 
since August 22, 2006; polyneuropathy of the left lower 
extremity, rated as 10-percent disabling since July 14, 2003; 
polyneuropathy of the right lower extremity, rated as 10-
percent disabling since July 14, 2003; polyneuropathy of the 
left upper extremity, rated as 10-percent disabling since 
July 14, 2003; and, polyneuropathy of the right upper 
extremity, rated as 10-percent disabling since July 14, 2003.   

His combined rating, considering all disabilities, is 90 
percent, since August 22, 2006.  See 38 C.F.R. § 4.25.  
Therefore, during this period, his combined rating does meet 
the threshold minimum rating requirements of § 4.16(a) for 
consideration of a TDIU without resorting to the extra-
schedular provisions of § 4.16(b).

However, it is unclear from the record whether the Veteran's 
service-connected disabilities are totally incapacitating 
from an occupational standpoint or just, instead, make it 
difficult for him to obtain and maintain substantially 
gainful employment.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.  And on the basis 
of unemployability, alone, a 100 percent disability rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).

The Court has additionally held, however, that the sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high disability rating, in and 
of itself, is recognition that the impairment attributable to 
his service-connected disability makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question, instead, is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  Also, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective versus objective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The Veteran's TDIU claim therefore must be remanded to have 
him reexamined for a more definitive opinion on whether he is 
unemployable as a consequence of the severity of his service-
connected disabilities.  38 C.F.R. §§ 3.327, 4.2.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion to assess whether the 
Veteran's service-connected disabilities 
preclude him from obtaining and 
maintaining substantially gainful 
employment - that is, employment that is 
not just marginal and if only his 
service-connected disabilities are 
considered, which are currently the 
peripheral vascular disease of the left 
lower extremity (rated as 60-percent 
disabling); Type II diabetes mellitus 
with erectile dysfunction (rated as 40-
percent disabling); peripheral vascular 
disease of the right lower extremity 
(rated as 40-percent disabling); 
polyneuropathy of the left lower 
extremity (rated as 10-percent 
disabling); polyneuropathy of the right 
lower extremity (rated as 10-percent 
disabling); polyneuropathy of the left 
upper extremity (rated as 10-percent 
disabling); and, polyneuropathy of the 
right upper extremity (rated as 10-
percent disabling).   

In making this employability 
determination, the examiner must 
consider the Veteran's level of 
education, work experience, and other 
training, but not his advancing age and 
occupational impairment attributable to 
conditions that are not service 
connected.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, including in terms of 
whether the Veteran will just have 
"difficulty" obtaining and maintaining 
substantially gainful employment versus 
only marginal employment or whether the 
severity of his service-connected 
disabilities precludes this altogether.

To assist in making this important 
determination, the claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to 
report for this reexamination, without 
good cause, may have adverse 
consequences on his claim.

2.  Then readjudicate the Veteran's 
TDIU claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


